Case 1:18-cv-13391-RBK-AMD Document 55 Filed 07/29/21 Page 1 of 7 PageID: 426




NOT FOR PUBLICATION

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE

                                                      :
 DEANNA M. ROBERTSON and BRYAN                        :
 ROBERTSON, her husband,                              :
                                                      :           Civil No. 18-13391 (RBK/AMD)
                   Plaintiffs,                        :
                                                      :           OPINION
            v.                                        :
                                                      :
 SCOTT A HYNSON,                                      :
                                                      :
                   Defendant.                         :
                                                      :

KUGLER, United States District Judge:

       This matter comes before the Court upon Defendant’s Motion for Partial Summary

Judgement (Doc. 46). For the reasons stated herein, the Motion for Partial Summary Judgment is

DENIED as to Plaintiff Bryan Robertson’s loss of consortium claim and GRANTED as to

Plaintiffs’ claim for loss of use to and damage to the jet ski.

I.     BACKGROUND

       Plaintiffs are Deanna Robertson and her husband, Bryan Robertson. Defendant is Scott

Hynson. Plaintiffs brought this claim in the Superior Court of New Jersey, Cape May County after

Plaintiff Deanna Robertson, operating a jet ski, collided with Defendant’s boat, which was towing

a tube for recreation. (Doc. 1-1, “Compl.” ¶¶2–3). This collision occurred in the Gravens Thorofare

south of Avalon, New Jersey. (Compl. ¶2). Plaintiffs assert three causes of action: (1) a personal

injury claim requesting damages that Plaintiff Deanna Robertson suffered from the collision; (2) a

loss of consortium claim arising from Plaintiff Bryan Robertson’s loss of his wife’s wife services

after her injuries; and (3) a claim for loss of use to the jet ski involved in the collision. Defendant

                                                  1
Case 1:18-cv-13391-RBK-AMD Document 55 Filed 07/29/21 Page 2 of 7 PageID: 427




removed this action to federal court pursuant to this Court’s admiralty jurisdiction (Doc. 1) and

has now moved for partial summary judgment as to Plaintiffs’ second and third claims (Doc. 46,

“Mot.”). Plaintiffs opposed (Doc. 47, “Opp.”), and Defendant replied (Doc. 48, “Reply”).

II.    LEGAL STANDARD

       A. Motion for Summary Judgment

       The court should grant a motion for summary judgment when the moving party “shows

that there is no genuine dispute as to any material fact and that the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). An issue is “material” to the dispute if it could alter the

outcome, and a dispute of a material fact is “genuine” if “a reasonable jury could return a verdict

for the non-moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986); Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (“Where the record taken

as a whole could not lead a rational trier of fact to find for the non-moving party, there is no

‘genuine issue for trial.’”) (quoting First National Bank of Arizona v. Cities Service Co., 391 U.S.

253, 289 (1968)). In deciding whether there is any genuine issue for trial, the court is not to weigh

evidence or decide issues of fact. Anderson, 477 U.S. at 248. Because fact and credibility

determinations are for the jury, the non-moving party’s evidence is to be believed and ambiguities

construed in his favor. Id. at 255; Matsushita, 475 U.S. at 587.

       Although the movant bears the burden of demonstrating that there is no genuine issue of

material fact, the non-movant likewise must present more than mere allegations or denials to

successfully oppose summary judgment. Anderson, 477 U.S. at 256. The nonmoving party must

at least present probative evidence from which a jury might return a verdict in his favor. Id. at 257.

The movant is entitled to summary judgment where the non-moving party fails to “make a showing




                                                  2
Case 1:18-cv-13391-RBK-AMD Document 55 Filed 07/29/21 Page 3 of 7 PageID: 428




sufficient to establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

III.    DISCUSSION

        Defendant argues that he is entitled to partial summary judgment as to Plaintiffs’ claims

for (1) loss of consortium and (2) loss of use of and damage to the jet ski. The Court addresses

each argument in turn. 1

        A. Loss of Consortium

        Defendant first moves for summary judgment on the loss of consortium claim. Defendant

argues that damages for loss of consortium claims are unavailable to an injured’s family under

general maritime law, and therefore the Court should dismiss the claim. (Mot. at 5.) From the

outset, the Court notes that there is very little precedent from the Supreme Court and the Third

Circuit on the issue of whether a non-injured family member may recover non-pecuniary damages

under general maritime law. Two relevant opinions from the Supreme Court provide some insight:

Miles v. Apex Marine Corp., 498 U.S. 19, 32–33 (1990) and Yamaha Motor Corp. v. Calhoun, 516

U.S. 199, 199 (1996). In Miles, the Supreme Court denied the claims of the mother of a deceased

Jones Act seaman for loss of society, expressing a desire for uniformity in the application of

maritime law. Miles, 498 U.S. at 32–33. Because the Jones Act did not provide for non-pecuniary

damages to seamen covered under the Act, the Court held a seaman’s family member could not

recover damages that would be unavailable to the seaman. Id. However, in Yamaha, the Supreme

Court clarified and limited Miles. In that case, a twelve-year-old girl was killed while riding a jet

ski in the territorial waters of Puerto Rico. The Court held that the family of the decedent, a non-



1
 Neither party disputes that general maritime law applies to claims arising from collisions on the navigable
waters of the United States. Therefore, the Court applies general maritime law to adjudicate this Motion.
See Foremost Ins. Co. v. Richardson, 457 U.S. 668, 675, 102 S. Ct. 2654 (1982).

                                                     3
Case 1:18-cv-13391-RBK-AMD Document 55 Filed 07/29/21 Page 4 of 7 PageID: 429




seaman, could move forward with state law claims for damages despite the case falling “within

admiralty’s domain.” 516 U.S. at 206, 216. Since Yamaha, the Supreme Court has not expanded

or clarified its rulings, and the Third Circuit has similarly not voiced an opinion on the issue.

       Defendant urges the Court to adopt a wide reading of Miles and to endorse a view that

reflects the Miles Court’s desire for uniformity in maritime law. (Mot. at 5, 7). Defendant is correct

that this District has declined to award loss of consortium claims on two occasions, in Tammy v.

Carnival Cruise Lines, No. 13-cv-4716(JLL)(JAD), 2015 WL 7069654 (D.N.J. Nov. 13, 2015)

and Siegel v. Norweigan Cruise Line, No. 00-cv-6271, 2001 WL 1905983 (D.N.J. May 14, 2001).

Both Tammy and Siegel, however, involved claims brought by passengers of cruise ships, rather

than non-seamen piloting vessels. In Tammy, the court briefly discussed the uniform rule

articulated in Miles in its grant of summary judgment as to the loss of consortium claim, with no

mention of Yamaha. See Tammy, No. 13-cv-4716 (JLL)(JAD), 2015 WL 7069654, at *10. But, in

Tammy, the court acknowledged that the Third Circuit has yet to address the validity of loss of

consortium claims for personal injury of non-seamen. Id. And while the court in Siegel indeed

granted summary judgment as to the loss of consortium claims here, it held that the claims were

barred by a one-year statute of limitations in the contract between the passenger and the cruise line

party to the case. Siegel, No. 00-CV-6271, 2001 WL 1905983 at *5. Accordingly, neither case is

directly determinative of the pending motion.

       A survey of case law across federal district courts reveals very few factually similar cases.

However, several other jurisdictions have allowed such claims to proceed. For example, in Kelly

v. Bass Enterprises, the Eastern District of Louisiana allowed the wife of a non-seaman injured

while piloting a non-commercial boat to move forward with loss of consortium claims. Kelly v.

Bass Enterprises Prod. Co., 17 F. Supp. 2d 591, 599 (E.D. La. 1998) (“Neither logic nor maritime



                                                  4
Case 1:18-cv-13391-RBK-AMD Document 55 Filed 07/29/21 Page 5 of 7 PageID: 430




history supports restricting Yamaha to only fatal injury claims . . . . Thus, [plaintiff’s] claim for

loss of consortium under Louisiana law is “preserved” by Yamaha . . . . ”). Similarly, in Morgan

v. Almars Outboards, Inc., the District of Delaware held that punitive damages and loss of

consortium damages are available to non-seamen under general maritime law. 316 F. Supp. 3d

828, 838 (D. Del. 2018). In reaching this decision, the court cited to the Supreme Court’s decision

in Atlantic Sounding Co., Inc. v. Townsend 557 U.S. 404 (2009). In Townsend, the Court

established a two-step inquiry to determine whether to permit a particular claim under general

maritime law: (1) determine whether the claim has been historically available in general maritime

law and (2) determine whether a statute eliminates the availability of such a claim. 557 U.S. at

404. Following these inquiries, the court in Morgan allowed a non-seaman plaintiff injured in a

boating accident to bring a loss of consortium claim. In so holding, the court found that (1) loss of

consortium claims were well established in general maritime law, and (2) the Jones Act was clearly

established to protect the rights of seamen, not restrict the rights of non-seamen maritime plaintiffs.

Id. at 842. The court noted that this outcome was consistent with the outcome in Yamaha, which

allowed for state law remedies to supplement areas where no federal statute provided relief. Id. at

844. Other courts have found similarly. See, e.g. In re Horizon Cruises Litig., 101 F. Supp. 2d 204

(S.D.N.Y. 2000), Crear v. Omega Protein, Inc., No. CIV.A. 99-420, 2002 WL 1941447 (E.D. La.

Aug. 21, 2002), Ross v. Boodry, 54 F. Supp. 2d 1199 (S.D. Tex. 1999).

       Based on the review of this authority—and absent any interpretation by the Third Circuit

of Miles and Yamaha—the Court finds that it would be inappropriate to grant summary judgment

for Defendant in this case. The facts of this case almost squarely fit with the facts at bar in Yamaha,

save for the fact that Plaintiff in the present case was not fatally injured. Thus, the Court follows

Yamaha and the District of Delaware’s well-reasoned opinion in Morgan and permits Plaintiff



                                                  5
Case 1:18-cv-13391-RBK-AMD Document 55 Filed 07/29/21 Page 6 of 7 PageID: 431




Bryan Robertson to proceed with his claim for loss of consortium for his wife’s injuries. The

Motion for Partial Summary Judgment is DENIED on this ground.

       B. Loss of Use and Physical Damage to Jet Ski

       Defendant next argues that Plaintiffs cannot recover for loss of use of their jet ski under

general maritime law, and that Plaintiffs have not offered any evidentiary support for their physical

damage claim. (Mot. at 1–2). In opposition, Plaintiffs assert their third count provides for both a

loss of use claim and a claim for physical damage to the jet ski, but seemingly do not dispute that

their loss of use claim is unavailable. (Opp. at 4). In turn, Defendant replies that Plaintiffs also

have not met the burden of providing sufficient evidence of damages or cost of repair. (Reply at

4.)

       This Court agrees with Defendant that it is well-settled law that the owner of a pleasure

boat (or vessel) is only entitled to loss of use damages if the owner can prove lost profits with

reasonable certainty. See Cent. State Transit & Leasing Corp. v. Jones Boat Yard, Inc., 206 F.3d

1373, 1376 (11th Cir. 2000) (collecting cases). Plaintiffs do not contest this in their briefing and

do not provide any evidence as to lost profits in discovery. Therefore, the loss of use claim is

undeniably barred.

       As to the claim for physical damage to the jet ski, Plaintiffs’ arguments on this claim largely

miss the point. Plaintiffs’ Complaint mentions “damage[] and depreciat[ion]” to the jet ski and

Plaintiff’s deprivation “of the use thereof.” (Comp. ¶ 10). However, at summary judgment,

Plaintiffs may not merely rely on the bare allegations in the pleadings—rather, they must

demonstrate that there are facts upon which a reasonable jury could find that there was damage.

Plaintiffs’ brief and statement of material facts fails to point to any evidence which proves the cost

of any damage to the jet ski. A review of the discovery record reveals only cursory mentions of



                                                  6
Case 1:18-cv-13391-RBK-AMD Document 55 Filed 07/29/21 Page 7 of 7 PageID: 432




front-end damage to the jet ski. (Def’s. Dep. of Deanna Robertson at 58). But aside from these

general allegations, Plaintiffs have entirely failed to produce evidence as to jet ski damage. While

the nonmovant’s burden to survive summary judgment is low, it is not nonexistent. A plaintiff

cannot, as the Plaintiffs have here, rest solely on their pleadings and statements from their

attorneys. As such, Defendant’s partial motion for summary judgment as to Plaintiffs’ third cause

of action is GRANTED.

IV.    CONCLUSION

       For the reasons contained herein, Defendant’s Partial Motion for Summary Judgment (Doc.

46) is DENIED as to Plaintiff Bryan Robertson’s loss of consortium claim and GRANTED as to

Plaintiffs’ claim for damage and loss of use of their jet ski. An accompanying Order shall issue.

Dated: 7/29/2021                                                       /s/ Robert B. Kugler
                                                                       ROBERT B. KUGLER
                                                                       United States District Judge




                                                 7
